Citation Nr: 0813758	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-06 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for the service-connected lumbar strain with L3-5 
degenerative disc disease (DDD), claimed as degenerative 
spinal arthritis and lumbar stenosis. 

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected lumbar strain with 
L3-5 degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1991 to 
June 1992 and National Guard service from November 1995 to 
February 2004, with corroborated active duty from March to 
May of 1996 and from July to December of 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran testified before the undersigned Acting Veterans 
Law Judge in July 2007 at the RO. 

After the hearing the veteran submitted additional medical 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.1304.  

In July 2007, the veteran's private physician stated that as 
a result of his service-connected disabilities he was 
permanently and totally disabled.  The Board also notes that 
a November 2006 RO rating decision denied the veteran 
entitlement to service connection for a right knee injury; 
however, a July 2007 private physician's note casually stated 
that his right knee injury was secondary to his service-
connected lumbar strain.  Therefore, the Board refers the 
issues of entitlement to total rating based on individual 
unemployability by reason of service-connected disability 
(TDIU) and the issue of entitlement to service connection for 
a right knee injury secondary to his service-connected lumbar 
strain to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected lumbar strain with L3-5 DDD is not 
shown to be manifested by unfavorable ankylosis of the 
thoracolumbar spine or intervertebral disc syndrome with 
incapacitating episodes that were a total duration of at 
least 6 weeks during the past 12 months.  

3.  The currently demonstrated depression is shown as likely 
as not to have been aggravated by the service-connected 
lumbar strain.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 40 percent for the service-connected lumbar strain 
with L3-5 DDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a (including Diagnostic Codes 5237 and 
5243) (2007).

2.  By extending the benefit of the doubt to the veteran, his 
depression is proximately due to or the result of the 
service-connected lumbar strain with L3-5 DDD.  38 U.S.C.A. 
§§  1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310(a) 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board will address these provisions in regard 
to the increased evaluation claim but not the service 
connection claim, in view of the entirely favorable 
disposition of that claim.

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
reference to the initial claim of service connection for a 
low back disorder in March 2004.  As this letter was issued 
prior to the appealed rating decision, this case raises no 
procedural concerns in view of the Mayfield line of 
decisions.  

The question of whether a further VCAA letter for a 
"downstream" issue, such as an initial evaluation claim, is 
required was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Here, the required Statement of the Case addressing this 
matter was issued in August 2006.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded a comprehensive VA examination in 
conjunction with this appeal, addressing his low back 
disorder.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Higher initial evaluation for DDD of the lumbar spine

In the present case, the veteran is seeking an initial 
evaluation in excess of 40 percent for his service-connected 
lumbar spine disorder.  As his claim was received in 2004, 
after the enactment of recent revisions to the schedular 
criteria for evaluating spine disorders, the Board initially 
observes that the instances in which a higher evaluation may 
be assigned are very limited and involve only ankylosis or 
incapacitating episodes of intervertebral disc syndrome, 
where applicable.  The Board is fully aware of the veteran's 
limitation of motion of the lumbar spine, but there exists no 
schedular basis for an evaluation in excess of 40 percent for 
limitation of motion.

Under a rating scheme incorporating 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242, a 40 percent evaluation is in 
order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Under Diagnostic Code 5243, a 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately. 
 

The Board has reviewed the recent pertinent medical findings, 
including from a July 2005 VA examination report and multiple 
outpatient treatment records, but finds that the service-
connected lumbar strain with DDD is not shown to warrant an 
initial evaluation higher than the current 40 percent 
evaluation.  At no time has the veteran been shown to have 
unfavorable ankylosis of the thoracolumbar spine.  In 
addition, there is no medical evidence that the veteran has 
had intervertebral disc syndrome with incapacitating episodes 
(e.g., prescribed bedrest) that were a total duration of at 
least 6 weeks during the past 12 months.  Rather, he was 
noted in a July 2007 private medical statement to be confined 
"to bed on occasions" only.  

The Board also does not find that the extent of the veteran's 
disability, combined with such symptoms as functional loss 
due to pain, painful motion, weakness, and excess 
fatigability, is analogous to a higher evaluation.  This is 
particularly true since he has not been shown to have 
favorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, which, along with limitation of motion, constitute 
the bases for a 40 percent evaluation.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45. 

In this case, the veteran's spouse submitted a lay statement 
that described his symptoms and the effects his service-
connected disability has on his everyday life and his family.  
The spouse is a registered nurse, but in the field of 
neonatal medicine with no indication of expertise in 
orthopedic or spinal disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In addition, the 
veteran testified that he was incapacitated for 150 days the 
year prior and that he stayed in the fetal position and 
moaned.  He stated that bending over was impossible and that 
he used a cane.  As indicated above, however, such a degree 
of incapacitation has not been medically documented.  The 
veteran may, however, submit additional documentation in the 
future to support his contentions and, ultimately, a higher 
evaluation.

Moreover, the Board finds no basis for separate compensable 
evaluations for any associated objective neurological 
abnormalities.  There is no indication of bladder or bowel 
impairments, or of impairments of the sciatic nerve or 
analogous neuropathy or radiculopathy symptoms that are at 
least chronic and mild in degree.  While intermittent 
paresthesias of the lower limbs were noted in April 2004, 
neurological testing from the September 2005 VA examination 
was unremarkable.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8620, 8720.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 40 percent for the service-connected lumbar 
strain with DDD, and the claim must be denied.  38 C.F.R. 
§ 4.7.

III.  Service connection for depression

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran testified that he has depression secondary to his 
service-connected  lumbar strain with DDD.  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin, 
supra.  

In July 2007 the veteran's private physician stated that he 
had a history of major depression with psychotic features 
which required on going psychological care.  

The veteran's private psychologist stated in July 2007 that 
he was diagnosed with major depressive disorder and anxiety 
disorder.  Attached documentation reflects that the veteran 
was depressed, anxious, irritable, in constant pain, and had 
paranoid trends in thinking.  Significantly, this 
documentation indicates that severe pain of the veteran's 
service-connected lumbar disability aggravated the veteran's 
mental condition. 

In addition, the Board notes that the veteran was granted 
Social Security disability from the Social Security 
Administration in August 2004 based on the primary diagnosis 
of affective disorder and the secondary diagnosis of 
discogenic and degenerative disorders of the back.  
 
During his July 2007 Travel Board hearing, the veteran 
testified about his service-connected lumbar strain with DDD 
and the effects on his daily life, which included his 
depression.  

The Board finds that after careful review of the veteran's 
medical evidence and his testimony that his depression is 
secondary to his service-connected lumbar strain.  There is 
competent medical evidence of record supporting this 
conclusion and no competent medical evidence of record 
directly to the contrary.  

The Board notes that when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b).

Accordingly, by extending the benefit of the doubt to the 
veteran in this case, service connection for depression as 
secondary to service-connected lumbar strain with DDD is 
warranted.  
 

ORDER

An increased rating in excess of 40 percent for the service-
connected lumbar strain with DDD is denied.  

Service connection for depression, as secondary to the 
veteran's service-connected  lumbar strain with DDD, is 
granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


